     Case 1:20-cr-00011 Document 22 Filed 04/20/20 Page 1 of 2 PageID #: 55



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 1:20-CR-00011

AKEEM R. DICKERSON

                       MEMORANDUM OPINION AND ORDER

      Pursuant to this court’s earlier Order, (ECF No. 20), a

jury trial was set in this case for May 5, 2020, and proposed

voir dire questions, jury instructions, and witness lists were

due by April 28, 2020.       The court hereby ORDERS that the jury

trial be CONTINUED to June 9, 2020, at 9:30 a.m. in Bluefield.

Proposed voir dire questions, jury instructions, and witness

lists are due to the court by June 2, 2020.

      Pursuant to the General Order #5 issued by Chief Judge

Thomas E. Johnston on April 14, 2020, the court has been

directed to continue all criminal jury trials in the Southern

District of West Virginia through May 31, 2020.            See In Re:

Court Operations in Light of the Exigent Circumstances Presented

by the COVID-19 Pandemic, No. 2:20-mc-00052 (S.D.W. Va. April

14, 2020) (Johnston, C.J.).        In ordering the continuance of

defendant’s trial in this matter, the court finds that due to

the current danger to the public health caused by COVID-19, the

ends of justice served by ordering the continuance outweigh the

interests of the public and the defendant’s right to a speedy
      Case 1:20-cr-00011 Document 22 Filed 04/20/20 Page 2 of 2 PageID #: 56



trial, pursuant to 18 U.S.C. § 3161(h)(7)(A).                  In so finding,

the court considered the factors outlined in 18 U.S.C. §

3161(h)(7)(B) and finds that a failure to order this continuance

“would be likely to make a continuation of such proceeding

impossible, or result in a miscarriage of justice.”                        Id. §

3161(h)(7)(B)(i).

         Accordingly, the court hereby ORDERS as follows:

I.       Proposed Jury Instructions, Proposed Voir Dire, and

         Proposed Witness Lists are due to the court by June 2,

         2020;

II.      Trial of this action is continued until June 9, 2020, at

         9:30 a.m. in Bluefield;

III.     Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from May

         5, 2020, to the new trial date of June 9, 2020, is

         excludable for purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 20th day of April, 2020.

                                     ENTER:


                                     David A. Faber
                                     Senior United States District Judge



                                        2
